Case 3:18-cv-01444-SMY Document 96 Filed 06/19/20 Page 1 of 2 Page ID #624




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ALEN GLINES                                      )
                        Plaintiff,                )
                                                  )
 vs.                                              )
                                                  )   Case No. 18-cv-1444-SMY
 DR. BUTALID and DR. MYERS                        )
                                                  )
                        Defendants.               )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

        This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 93), recommending the granting of the Motion for

Summary Judgment for Failure to Exhaust Administrative Remedies filed by Defendants Butalid

and Myers (Doc. 50). No objections have been filed to the Report. For the following reasons,

Judge Daly’s Report and Recommendation is ADOPTED.

        When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

        Here, Judge Daly thoroughly discussed and supported her conclusions that Plaintiff failed

to exhaust his administrative remedies prior to filing this lawsuit. The Court finds no clear error

in Judge Daly’s findings, analysis and conclusions, and adopts her Report and Recommendation

in its entirety.


                                            Page 1 of 2
Case 3:18-cv-01444-SMY Document 96 Filed 06/19/20 Page 2 of 2 Page ID #625




       Accordingly, Defendants' Motion for Summary Judgment for Failure to Exhaust

Administrative Remedies (Doc. 50) is GRANTED. Plaintiff's claims are DISMISSED without

prejudice and the Clerk of Court is DIRECTED to close this case.


       IT IS SO ORDERED.

       DATED: June 19, 2020




                                                  STACI M. YANDLE
                                                  United States District Judge




                                         Page 2 of 2
